NUMBER 13-11-00549-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                 IN RE RISING STARS THERAPY CENTER, LLC


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, Rising Stars Therapy Center, LLC, filed a petition for writ of mandamus

on August 24, 2011. The Court requested and received a response to the petition for

writ of mandamus from the real parties in interest. Relator has now filed an unopposed

motion for remand in aid of settlement.

       The Court, having examined and fully considered the unopposed motion for

remand, is of the opinion that the motion should be granted. Accordingly, we LIFT the


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
stay previously imposed in this matter. We DISMISS this original proceeding without

regard to the merits.


                                                         PER CURIAM


Delivered and filed the 25th
day of October, 2011.




                                        2